Citation Nr: 0216064	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant served on active duty from July 1954 to 
November 1958.  

This appeal comes to the Board of Veterans' Appeals (the 
Board) from June 1995 and August 1996 rating decisions of the 
Department of Veterans Affairs (VA) Roanoke Regional Office 
(RO).  The veteran testified before the undersigned Member of 
the Board in March 1999.  The Board remanded the case for 
additional development in September 1999.

The veteran also filed a notice of disagreement (NOD) with a 
rating decision declining to reopen a claim of service 
connection for a psychiatric disability.  The RO issued a 
statement of the case (SOC) on that matter in December 2002.  
The veteran has not filed a substantive appeal on that issue, 
and it is not before the Board.
 

FINDINGS OF FACT

1.  The veteran's left knee disorder pre-existed service, and 
is not shown to have increased in severity during service. 

2.  The left knee disability is not shown to have increased 
in severity due to the veteran's service-connected right knee 
and lumbosacral spine disorders.  

3.  The veteran's service-connected disabilities include 
residuals of total right knee arthroplasty, rated 30 percent 
disabling, and a low back disorder, rated 20 percent 
disabling; the combined rating for the service-connected 
disabilities is 40 percent.
4.  The service-connected disabilities are not shown to be of 
such nature and severity as to preclude the veteran's 
participation in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.310(a) (2001).

2.  The schedular requirements for TDIU are not met, and TDIU 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.341, 4.1, 4.2, 4.10, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug.29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000. 

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The veteran was provided a 
copy of the decisions explaining why service connection for a 
left knee disorder and TDIU were denied.  Furthermore, 
through the November 1996 SOC, the September 1999 Board 
Remand, various correspondence from VA, and the supplemental 
statements of the case (SSOC) in July 2000 and April 2001, he 
was advised of the controlling law and regulations.  The 
communications clearly explained his rights and 
responsibilities and advised him what evidence is of record 
and what type of evidence could substantiate his claims.  The 
April 2001 SSOC, in particular, identified and explained the 
respective responsibilities of VA and the appellant. 

The record is complete with respect to the issues addressed 
below.  It is not prejudicial to the appellant for the Board 
to address these claims based on the current record.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

On his August 1954 enlistment examination, it was noted that 
the veteran had undergone removal of bone fragments from his 
left knee prior to service.  Clinical evaluation of the lower 
extremities was normal.  A three-inch scar was noted at the 
left knee.  Service medical records document treatment for 
right knee problems and low back complaints.  On an August 
1958 Medical Board Survey (primarily for right knee and low 
back problems), it was noted that the veteran had a history 
of a left knee arthrotomy in 1952.  Physical examination 
revealed a depressed-to-absent patellar reflex on the left 
and an occasional clicking sensation on motion of the left 
knee.  X-rays showed a suggestion of the possibility of a 
Pellegrini-Stieda syndrome.  The August 1958 Report of 
Medical Survey contained findings indicating that the veteran 
was unable to perform the duties of his rating because of 
right knee and lumbar spine disorders.  Service medical 
records include a transcript of a September 1958 inquiry with 
regard to the veteran's disorders.  Responding to the 
question "Do you feel he is likely to have trouble with the 
left knee, the one he has been previously operated on?", a 
military physician responded: "He has been apparently more 
or less asymptomatic with the left knee since his operation 
which was quite a while back.  I would say that although it 
is always possible that he may have trouble with that knee I 
certainly wouldn't expect him to have as much trouble as he 
is having with this [right] knee."  The veteran was also 
questioned with regard to his preservice left knee injury and 
operation in 1952.  Responding to the question "You haven't 
had any trouble with the left knee since then?", the veteran 
answered: "Not that I can recall.  It has never bothered me 
at all."  

On VA examination in June 1964, there was slight crepitation 
on active and passive motion of the left knee.  The examiner 
indicated that there was no relaxation of the cruciate or 
collateral ligaments of either knee.  The diagnoses included 
internal derangement, left knee, postoperative.  X-rays of 
the left knee were negative.  

In a July 1964 decision, the RO granted service connection 
for post operative residuals, internal derangement, right 
knee, and residual spondylolysis of the lumbar spine.  
Service connection for a left knee disorder was denied.

On VA examination in September 1969, the diagnoses included 
internal derangement, both knee joints, with bilateral 
arthrotomies with no significant residuals found clinically 
at this examination.

Private records from Dr. JR indicate that the veteran was 
seen for complaints of pain in his left knee with the knee 
intermittently catching, locking and swelling.  X-rays 
revealed a suggestion of a loose body in the intercondylar 
notch.  

In a July 1991 letter Dr. FCM indicated that he had treated 
the veteran since 1981 for multiple problems including a left 
total knee replacement in November 1989.  With the letter are 
private records of medical treatment by Dr. FCM dated from 
1981.  Subsequently submitted records from Dr. FCM indicate 
that the veteran underwent a right total knee replacement in 
February 1993.

A June 1993 RO rating action re-characterized the veteran's 
service-connected right knee disorder as a total knee 
replacement, and increased the rating to 30 percent, after 
the temporary total (convalescent) period expired.

In August 1993, the veteran submitted a statement indicating 
that he wished to pursue a claim for service connection for a 
left knee disorder on the basis that it was aggravated by his 
service-connected right knee disorder.  
In an April 1994 letter, private physician, Dr. NRN, noted 
that the veteran had a 30 percent disability rating for his 
right knee.  He stated that the "arthritis and subsequent 
replacement of that joint have unquestionably caused 
progression of his arthritis in the lumbar spine as well as 
that he has experienced in his left knee, by altering his 
gait and reducing his ability to protect those other weight 
bearing areas."  He further stated "I do not think his 
claim for extension of his disability to include his back and 
even his left knee is at all unreasonable."  

In his June 1996 claim for TDIU, the veteran indicated that 
he had worked as a teacher for Shenandoah County Public 
Schools from 1981 to December 1995, but had to stop working 
because of his inability to stand due to his service 
connected back and right leg disorders. 

In a June 1996 letter, Dr. FCM indicated that the veteran had 
bilateral problems with his knees and a problem with his low 
back.  He stated that the veteran had great difficulty with 
extended periods on his feet, climbing and descending stairs, 
getting out of chairs and sofas, and walking or standing on 
hard floors for long periods.  Dr. FCM stated that the 
veteran was unemployable because of the problems with his low 
back and bilateral knees.   

In an August 1996 rating action, the RO increased the rating 
for the veteran's lumbar spine disorder to 20 percent.

In an October 1996 statement, the veteran asserted that his 
left knee condition was aggravated by his service-connected 
disorders of the right knee and lumbar spine.

On his VA Form 9, received in December 1996, the veteran 
indicated that he was totally disabled and unable to work due 
to his service-connected disabilities.  He stated that he was 
forced to take early retirement from his profession as a 
teacher because he could no longer sit on hard chairs or 
stand for extended periods due to the condition of his knees 
and back.  He argued that the case should be reviewed for 
extra-schedular consideration and forwarded to the Director 
of Compensation and Pension. 
Records from the Social Security Administration (SSA), 
received in April 1997, show that the veteran was awarded 
disability benefits in May 1996.  The Disability 
Determination and Transmittal Sheet indicates that he was 
disabled from December 1995 for "Osteoarthrosis + Allied 
Disorders (Bilateral knee joint replacements)."  Records of 
medical treatment through that date and medical evidence used 
in reaching that decision have been obtained from SSA and are 
included in the claims file.  These records include copies of 
previously noted VA and private records, and do not include 
any medical evidence otherwise indicating that the veteran's 
left knee disorder has been aggravated by his service-
connected disorders of the right knee or the lumbar spine.  

On VA examination in July 1997, it was noted that the veteran 
had left knee surgery in 1952, that he had another left knee 
operation in 1970, and that he tore the lateral meniscus in 
the left knee playing soccer around 10 years ago.  He was 
reportedly treated by arthroscopic surgery by Dr. FCM and 
then saw the same physician for a total knee replacement in 
November 1989.  The VA examining physician indicated that the 
veteran reported an injury to the left knee while playing 
soccer at age 50, which suggests that his knees were not 
particularly bothersome then and he underwent a medial 
meniscectomy on the left side.  The physician went on to 
state that "[i]t is clear that the degenerative joint 
disease in the left knee cannot be attributed to any 
condition occurring in the service, but is most likely due to 
his adolescent osteochondritis together with aging.  There is 
no suggestion in the record that the disease of his right 
knee aggravated the condition of his left knee."  The 
physician concluded with the statement that it was his 
opinion that the veteran's left knee is not being aggravated 
by any condition of the right knee.  Concerning the veteran's 
low back, the examiner found that spondylolysis was not 
confirmed by later X-rays, that the veteran had a normal back 
examination in 1969 and in 1971, and that the veteran had 
idiopathic low back pain.  

Findings relating to the knees on VA examination in June 1998 
included:  well-healed surgical scars, bilaterally; bilateral 
crepitus; no patellar reflexes; and range of motion 10 to 80 
degrees on the right, and from 5-75 degrees on the left.  
Both knees were stiff, and the veteran could not go beyond 
these ranges of motion without marked pain.  With regard to 
the back, findings included: straight posture with no 
palpable tenderness of the spine; no paravertebral muscle 
spasms; range of motion of the lumbosacral spine from 0 to 80 
degrees on forward flexion, backward extension to 15 degrees, 
left lateral flexion from 0 to 15 degrees, and rotation to 20 
degrees bilaterally.  The diagnosis was degenerative 
arthritis of the knees, status post total knee replacement of 
both knees and degenerative arthritis of the lumbosacral 
spine.  The VA physician indicated that there was no reason 
to question the opinion of the July 1997 VA examiner. 

During his March 1999 hearing, the veteran's representative 
clarified that the veteran sought a claim of service 
connection for a left knee disorder on the basis of 
aggravation.  The veteran indicated that he retired at the 
suggestion of Dr. FCM who told him that if he continued to 
keep working he would need another operation on the left knee 
in two to three years.   The veteran reported that his back 
disability would make it difficult for him to teach from a 
wheelchair because he needed to get up every half-hour to 
prevent his back from hurting.  Responding to questions 
regarding his other work experience, the veteran indicated 
that he worked as a meteorologist for four years, in banking 
for seven years, and as an accountant during college.  The 
veteran indicated that the ongoing treatment he receives for 
his back and knees is in the form of yearly appointments with 
Dr. FCM.    

In an April 1999 letter to the veteran, Dr. FCM stated:

It is difficult to specifically answer 
the question whether or not the injury to 
the right knee and back have caused the 
problem in the left knee.  It certainly 
is a distinct possibility that 
involvement of one extremity or 
particularly one extremity in the back 
would, in your case the right, put more 
stress on the left knee.  Certainly to 
what degree and how much of the actual 
changes would be difficult to say, but 
again, it is certainly a possibility if 
not cause and aggravation of a pre-
existing condition.  
Additional medical treatment records were obtained from Dr. 
FCM and added to the claims file.  They contain no further 
comments regarding the etiology of the left knee disorder.

On VA examination in June 2000, the examining physician noted 
in detail all of the pertinent evidence of record before 
concluding that the opinions expressed by private physicians, 
Dr. FCM and Dr. NRN, are not backed by the thorough review of 
the existing claims file.  He noted that the April 1999 
statement from Dr. FCM contained the pointed statement that 
it was difficult to answer the question whether or not injury 
to the right knee caused the problem in the left knee, and 
that Dr. FCM's other statements were no more than speculative 
in nature as they discussed a "possibility" and not a 
probability that the service-connected disorders aggravated 
the pre-existing left knee condition.  The VA physician also 
found the statement by Dr. NRN to be non-factual and merely 
speculative.  He went on to indicate that neither private 
physician's opinion is based on available medical records and 
that neither physician had the benefit of reviewing the 
entire essential medical record prior to rendering their 
declarative, if not speculative opinions.  The VA physician 
concluded that the veteran's lumbar spine condition is 
asymptomatic and found, therefore, that it is a mute (sic) 
point to raise the issue as to whether this contributed to 
the degenerative osteoarthritis of either knee joint.  
Furthermore, he found that "Historically, medically, and 
chronologically, there is absolutely no causal concatenation 
between the service-connected right knee condition and the 
left knee condition."

Analysis

A.  Service connection for a left knee 
disorder 

A veteran is entitled to service connection for disability 
resulting from disease or injury or aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306(a).  
Additionally, service connection may be allowed on a 
presumptive basis for arthritis, if the disability becomes 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for disability that is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a).  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
term "disability" as used in 38 C.F.R. § 1110, refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  

In this case, there is no dispute that the veteran's initial 
left knee problems predated service.  Service medical records 
and the veteran's August 1958 Report of Medical Board Survey 
prior to separation do not give any indication that the 
preservice left knee problems increased in severity during 
service.  Specifically, arthritis of the left knee was not 
manifested in the first postservice year, so as to warrant 
service connection on a presumptive basis.  Increased left 
knee symptomatology was not manifested until many years after 
service.

The evidence does not show, nor does the veteran contend, 
that his left knee disorder was incurred or aggravated in 
service.  Accordingly, service connection on such basis is 
not warranted.

Regarding the matter of whether service connection for a left 
knee disability is warranted on the basis that such 
disability was aggravated by a service-connected disability, 
the Board notes that the veteran's service-connected 
disabilities are a total knee replacement, right, with 
degenerative joint disease, and spondylosis, lumbar spine, 
with degenerative joint disease.

Records show that the first post-service treatment for left 
knee problems did not begin until 1974.  At the time it was 
noted that the veteran's symptoms were primarily only with 
athletic activity.  Records from Dr. FCM note treatment for 
left knee problems from 1981.  They indicate that the veteran 
was still able to play volleyball and basketball through 
1984, but the left knee degenerative joint disease became 
deteriorated to the point where the veteran had to undergo a 
left total knee replacement in 1989.  

Medical evidence supporting the veteran's claim is 
essentially confined to statements from his private 
physicians, Dr. FCM and Dr. NRN.  Dr. NRN stated that the 
arthritis and replacement of the veteran's right knee joint 
have unquestionably caused progression of his left knee 
arthritis.  The Board notes, however, that Dr. NRN had only 
seen the veteran on two occasions, once in 1993 and once in 
1994.  Furthermore, the Board finds that he has opined that 
there is a causal relationship between the veteran's right 
knee and the progression of the veteran's left knee arthritis 
without having reviewed the veteran's entire record, as he 
only notes left knee problems from 1989.  Dr. FCM's 
statement's carry more weight than those of Dr. NRN, as Dr. 
FCM has treated the veteran for his bilateral knee problems 
since 1981.  This physician, however, has not provided a very 
strong statement as to the possible contributory impact of a 
service-connected disorder on the veteran's non-service-
connected left knee condition.  He has indicated essentially 
that it is merely a "possibility" that the veteran's right 
knee condition has caused or aggravated the left knee 
disorder.  

The evidence against the veteran's claim is far stronger.  A 
VA physician who performed the July 1997 VA examination 
discussed the veteran's left knee condition since its 
inception prior to service as well as the veteran's right 
knee and lumbar spine disorders since their incurrence during 
service.  Following review of the evidence of record and 
examination of the veteran, he provided the opinions that 
"[t]here is no suggestion in the record that the disease of 
his right knee aggravated the condition of his left knee" 
and that "the veteran's left knee is not being aggravated by 
any condition of the right knee."  A VA physician who 
performed the June 1998 examination essentially agreed with 
this opinion.  Particularly significant are the findings and 
medical conclusions by the VA physician who performed the 
June 2000 VA examination.  Before reaching his conclusions, 
this physician noted in detail all of the pertinent evidence 
of record regarding both knees and the lumbar spine, and 
specifically addressed all pertinent opinions expressed by 
the veteran's private and VA physicians.  Following thorough 
consideration of the evidence of record, and critical 
assessment of deficiencies in the opinions provided by the 
private physician, the VA examiner concluded that the 
veteran's asymptomatic lumbar spine had no impact on his left 
knee disorder and that the service-connected right knee 
disorder did not cause or aggravate the left knee disorder.

Generally, in decisions on claims for VA disability benefits, 
a veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When the evidence supports the claim or is in 
relative equipoise, the veteran prevails.  Gilbert, 1 Vet. 
App. at 56.  Where, as here, the preponderance of the 
evidence is against the claim, however, the benefit of the 
doubt rule has no application.

Here, the Board finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
left knee disorder.  Although he has suggested, repeatedly, 
that the left knee disability is due to or aggravated by his 
service-connected right knee and lumbar spine disorders, the 
weight of the competent (medical) evidence is against such a 
finding.  

Regarding the veteran's own assertions that his left knee 
disorder was aggravated by his service-connected disorders, 
while he may be competent to describe the symptoms he 
experiences, as a layperson he is not competent, to establish 
by his own opinion that this left knee disability arose out 
of his service-connected right knee and back disorders. 




                                                 
B.  TDIU

The veteran asserts that his service-connected disorders 
render him unemployable.  

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341 and 4.16.

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent decision, the General Counsel concluded that 
the controlling VA regulations generally provide that a 
veteran who, in light of her or his individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include an objective and a  subjective standard. 

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, the Board may not consider the effects of the veteran's 
left knee disorder, any anxiety disorder, or other 
nonservice-connected disabilities on his ability to function.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran's service-connected disabilities include a total 
right knee replacement, rated 30 percent, and a low back 
disability, rated 20 percent.  Those ratings are not now in 
dispute.  The combined rating is 40 percent.  Thus, the 
38 C.F.R. § 4.16 schedular requirements for TDIU are not met. 

The analysis progresses to the "subjective standard" under 
38 C.F.R. § 4.16(b).  The Board must determine whether the 
veteran is unemployable due to his service-connected 
disabilities regardless of their ratings.  This regulation 
provides that the established VA policy is that "all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in these cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating. 

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) when the issue has 
been raised before the Board. 

Here, the Board finds that the evidence fails to show that 
the service-connected disabilities are so exceptional or 
unusual as to warrant referral to the Under Secretary for 
Benefits or the Director of VA's Compensation and Pension 
Service for extraschedular consideration. 

First of all, the record does not show frequent periods of 
hospitalizations.  Second, the evidence does not support a 
finding that the veteran is demonstrably unable to obtain or 
maintain employment due to his service-connected disorders.  
The Board has carefully considered statements from Dr. FCM 
indicating that the veteran is unemployable because his left 
knee, right knee and low back disorders cause him difficulty 
with climbing, descending stairs, getting out of chairs, 
spending a great deal of time on his feet, and walking on 
hard floors.  The Board has also weighed evidence from SSA 
relating to disability due to the veteran's bilateral knee 
problems.  The Board notes that Dr. FCM and the SSA 
disability determination sheet list both service-connected 
and non service-connected disorders when they identify 
conditions contributing to the veteran's inability to work.  
Neither the record from Dr. FCM, nor any other record on 
file, indicates that the veteran's service-connected 
disorders alone prevent him from maintaining sedentary 
employment.  

While the veteran has indicated that he has retired from his 
position as a teacher due to problems with standing, walking 
and sitting (on a hard chair) as a result of his service-
connected disorders, the evidence does not show that the 
service-connected conditions are of such unusual disabling 
nature as to preclude the veteran from all types of 
substantial employment.  The fact that the veteran is 
unemployed, does not support the conclusion that the veteran 
is unemployable due to his service-connected disorders.  The 
fact that he was no longer able to maintain his last 
employment also does not establish that he is unemployable.  
He has experience in banking, meteorology and accounting, and 
there is no indication on file that work in these fields is 
precluded by his service-connected disabilities.  

While there is evidence which supports the veteran's claim 
that he cannot work in fields involving a great deal of 
standing and walking or prolonged sitting, the Board has 
found, for reasons noted above, that the more probative 
evidence supports the conclusion that the veteran is not 
totally disabled due to his right knee and low back problems, 
alone.  Accordingly, the weight of the evidence is against 
his claim for TIDU.


ORDER

Service connection for a left knee disorder is denied.

TDIU is denied.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

